DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 15 March 2021 is acknowledged and considered.  For the reasons stated below the rejections are maintained.
Information Disclosure Statement
The information disclosure statement filed 15 March 2021 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 37, 38, and 42 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

 (1) Level of skill and knowledge in the art: 
MCMAHON (WO 2006007448, published 19 January 2006, cited in IDS) describes a co-crystal of piracetam and 4-hydroxybenzoic acid (figures 7 and 8, paragraphs [0023]-[0024]); example 7, pages 59-60).  The solid form of each co-former is mixed with the other and then dissolved.  Hydrogen bonding between the compounds is described (pages 29-30, table VII).  Pharmaceutical compositions with the co-crystal are described (page 19 to page 22, paragraph [0083]; page 35, paragraph [00113] to page 48, paragraph [00155]; and claims 12-13, page 134).  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


(2) Partial structure:
A pharmaceutical composition comprising a supramolecular assembly of one active pharmaceutical ingredient (API) and a co-crystal former wherein the API has a hydroxy group and the synthons comprise a carboxylic acid.   At least on co-former has to be a solid at room temperature and atmospheric pressure.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Example 1 (pages 16-17) describes a co-crystal of acetaminophen (4-acetamidophenol), 4-4’-bipyrdine, and water.
(5) Method of making the claimed invention:
Example 1 describes that the solid forms of acetaminophen and 4,4’-bipyridine are dissolved in hot water.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 37, 38, and 42 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any pharmaceutical composition comprising a supramolecular assembly of one active pharmaceutical ingredient (API) with a hydroxyl group and a co-crystal former.  Although the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond those compounds specifically disclosed in the examples in the specification.  Moreover, the specification lack sufficient variety of species to reflect this variance in the genus.  While having written description of co-crystals with other combinations of functional groups and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Response to Arguments
This rejection is maintained because applicants do not have complete possession of the scope of claim 1.  Example 1 (pages 16-17) is not representative of every complex.  In example 1 the components are aspirin and 4, 4’-bipyridine in a 1:1 stoichiometry. Upon closer examination of the other examples, the only other example where a hydroxyl group interacts with a complimentary group is example 3 (page 18, paragraph [0067] to page 19, paragraph [0072]).  In example 3 the same components as example 1 are present, aspirin and 4, 4’-bipyridine, only in a 2:1 stoichiometry.  In examples 2 (page 18, paragraph [0060] to page 19, paragraph [0066]) and 4 (page 19, paragraph [0073]) to 19 (page 33, paragraph Organic Letters, 2004, 6(17), 2941-2944) describes cocrystals of (1S, 2R)-2-amino-1,2-diphenylethanol with benzoic acid (page 2942, column 1 paragraph 2 to page 2943, column 2, paragraph 2).  KODAMA (Chemistry: A European Journal, 2007, 13, 2144-2152) describes a cocrsytal of erythro-2-amino-1,2-diphenyl with various 2-arylalkanoic acids (page 2146, columns 1-2).  The cocrystals prepared by Kobayashi and Kosama represent different cocrystals relative to what is embodied in the instant application.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 37 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10633344 (hereinafter ‘344). Although the claims at issue are not identical, they are not patentably distinct from each other because example 1 of ‘344 (column 11, line 60 to column 12, line 23) has an API (acetaminophen) with a hydroxyl group.  Hydrogen bonding occurs with the water.  4-4’-bipyridine assists with π-π stacking.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    131
    331
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    351
    354
    media_image6.png
    Greyscale

Claim 37 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 7927613 (hereinafter ‘613). Although the claims at issue are not identical, they are not patentably distinct from each other because example 24 of ‘344 (column 36, line 63 to column 37, line 23) has an API (acetaminophen) with a hydroxyl group.  Hydrogen bonding occurs with the water.  4-4’-bipyrdine assists with π-π stacking.

    PNG
    media_image7.png
    75
    297
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    300
    292
    media_image8.png
    Greyscale

Response to Arguments
This rejection is maintained because have decided to keep these rejections in abeyance.  Since the claims have not been amended and both the references are issued US patents, the rejections remain pertinent.
Conclusion
Claims 37, 38, and 42 are not allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699